In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
ALYSSA VANSCOY, a minor               *
by her Parents and Natural Guardians, *              No. 13-266V
SCOTT VANSCOY and                     *              Special Master Christian J. Moran
CAROLINE VANSCOY,                     *
                      Petitioners,    *
                                      *              Filed: July 3, 2013
v.                                    *
                                      *              Entitlement; Gardasil vaccine;
SECRETARY OF HEALTH                   *              syncopal episode (fainting);
AND HUMAN SERVICES,                   *              off-Table injury.
                      Respondent.     *
*************************

James K. Lo, Harrington, Foxx, Dubrow & Canter, LLP, Los Angeles, CA, for Petitioners;
Justine E. Daigneault, United States Department of Justice, Washington, DC, for Respondent.

                      UNPUBLISHED RULING ON ENTITLEMENT*

        On April 15, 2013, Scott and Caroline Van Scoy filed a petition on behalf of their
daughter, Alyssa Van Scoy, for compensation alleging that the Gardasil vaccine, which she
received on November 8, 2010, caused her to faint. After fainting, Alyssa suffered facial and
dental injuries. Petitioners seek compensation pursuant to the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 et seq. (2006).

        Respondent conceded that petitioners’ claim is compensable under the Act. Respondent
stated that the immediate temporal association between Alyssa’s receipt of the Gardasil vaccine
and her syncopal episode was medically appropriate. Respondent also stated that the medical
records support the claim that Alyssa’s syncope and subsequent facial injuries were caused-in-
fact by the Gardasil vaccine she received on November 8, 2010. Resp’t Rep., filed July 1, 2013,
at 3. In addition, respondent recognized that “there is no other identifiable alternate cause for
Alyssa’s onset of symptoms and injuries.” Id.

       Special masters may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. 42 U.S.C. § 300aa-13; Vaccine Rule 8(d). Based

       *
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
upon a review of the record as a whole, the undersigned finds that petitioners have established
that they are entitled to compensation.

       The parties are directed to begin the process of determining the amount of compensation
to which the petitioners are entitled. A status conference remains scheduled for Thursday, July
18, 2013 at 2:00 P.M. Eastern Time.

       Any questions may be directed to my law clerk, Tucker McCarthy, at (202) 357-6392.

       IT IS SO ORDERED.



                                                    S/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




                                                2